Name: COMMISSION REGULATION (EC) No 582/95 of 16 March 1995 amending Regulation (EEC) No 2137/93 fixing the export refunds in the wine sector
 Type: Regulation
 Subject Matter: trade policy;  foodstuff;  beverages and sugar;  agricultural activity
 Date Published: nan

 No L 59/4 EN Official Journal of the European Communities 17. 3. 95 COMMISSION REGULATION (EC) No 582/95 of 16 March 1995 amending Regulation (EEC) No 2137/93 fixing the export refunds in die wine sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by the Act of Acces ­ sion of Austria, Finland and Sweden, and in particular Article 56 (4) thereof, Whereas, pursuant to Article 3 of Regulation (EEC) No 345/79, Community market prices must be determined on the basis of the most advantageous export prices ; whereas the prices referred to in Article 3 (2) must be taken into account when the prices in international trade are being determined ; Whereas the international trade situation or the specific requirements of certain markets may make it necessary to vary the refund according to the use or destination of a specific product ; Whereas Commission Regulation (EEC) No 3389/81 (4), as last amended by Regulation (EC) No 1 343/94 (*), lays down the detailed rules for the application of export refunds on wine ; Whereas, applying the abovementioned rules to the present market situation, in particular to the prices of wines in the Community and on the world market, the refunds should be fixed as shown in the Annex hereto and Commission Regulation (EEC) No 2137/93 (6), as amended by Regulation (EC) No 3332/94 Q, fixing the export refunds on wine, should be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, Whereas, pursuant to Article 56 of Regulation (EEC) No 822/87, to the extent necessary to enable the products listed in Article 1 (2) of that Regulation to be exported in an economically significant quantity on the basis of the prices for those products on the world market, the diffe ­ rence between those prices and the prices in the Commu ­ nity may be covered by an export refund ; whereas, however, refunds may be granted only for the products specified in Article 1 (2) of Council Regulation (EEC) No 345/79 of 5 February 1979 laying down general rules for granting export refunds on wine and criteria for fixing the amount of such refunds (2), as amended by Regulation (EEC) No 2009/81 (3); Whereas, pursuant to Article 2 of Regulation (EEC) No 345/79, refunds are to be fixed having regard to the exis ­ ting situation and future trends with regard to : (i) prices and availabilities of the products concerned on the Community market ; and (ii) world market prices for these products ; HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 2137/93 is replaced by the Annex hereto. Whereas account must also be taken of the costs referred to in that Article, of the economic aspects of the proposed exports, of the objectives defined in the said Article and of the need to avoid disturbances on the Community market ; whereas, however, when fixing the amount of the refunds applicable to liqueur wines, account should be taken of the difference between Community prices and world market prices in respect only of wine and musts used in the manufacture of liqueur wines, since no such difference is recorded in respect of the other products used in the manufacture of the wines in question ; Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (4) OJ No L 341 , 28. 11 . 1981 , p. 24. 0 OJ No L 146, 11 . 6. 1994, p. 7. (6) OJ No L 191 , 31 . 7. 1993, p. 91 . (') OJ No L 84, 27. 3 . 1987, p. 1 . (2) OJ No L 54, 5. 3 . 1979, p. 69. (3) OJ No L 195, 18 . 7. 1981 , p. 6 . 0 OJ No L 350, 31 . 12. 1994, p. 56. 17. 3 . 95 ( EN Official Journal of the European Communities No L 59/5 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 16 March 1995. For the Commission Franz FISCHLER Member of the Commission No L 59/6 EN Official Journal of the European Communities 17. 3 . 95 ANNEX ANNEX CN code Product code For export (') Refund 2009 60 1 1 2009 60 19 2009 60 51 2009 60 71 2204 30 92 2204 30 94 2204 30 96 2204 30 98 100 01 ECU 1,256/% vol/hl (2) 2204 21 79 2204 21 83 110 02 and 09 ECU 4,782/hl 2204 21 79 2204 21 80 190 02 ECU 1,570/% vol/hl 0 2204 21 83 2204 21 84 09 ECU 1,437/% vol/hl (2) 2204 21 79 910 02 and 09 ECU 4,782/hl 2204 21 94 2204 21 98 910 02 and 09 ECU 1 5,00/hl 2204 29 62 2204 29 64 2204 29 65 2204 29 83 110 02 and 09 ECU 4,782/hl 2204 29 62 2204 29 64 2204 29 65 2204 29 71 190 02 ECU 1,570/% vol/hl (2) 2204 29 72 2204 29 75 2204 29 83 2204 29 84 09 ECU 1,437/% vol/hl (2) 2204 29 62 2204 29 64 2204 29 65 910 02 and 09 ECU 4,782/hl 2204 29 94 2204 29 98 910 02 and 09 ECU 1 5,00/hl (') The destinations are as follows : 01  Libya, Nigeria, Cameroon, Gabon ;  Saudi Arabia, United Arab Emirates, India, Thailand, Vietnam, Indonesia, Malaysia, Brunei, Singapore, Philippines, China, South Korea, Japan, Taiwan. 02 All countries of the African continent with the exception of those explicitly excluded under 09. 09 All other destinations with the exception of the following third countries and territories :  all countries of the American continent within  Morocco, the meaning of Commission Regulation (EEC) _ Republics of Serbia and Montenegro,No 208/93 (OJ No L 25, 2. 2. 1993, p. 11 ), _ slo^enia Algeria,  South Africa,  Australia, c . , ,  Switzerland, Bosnia Herzegovina,  former Yugoslav Republic of Macedonia,  Croatia, , . .  Tunisia,  - Turkey.  Israel, (2) Total alcoholic strength by volume as defined in Annex II to Regulation (EEC) No 822/87. Note : The product codes are defined in Commission Regulation (EEC) No 3846/87 (OJ No L 366, 24. 12. 1987, p. 1 ), as last amended by Regulation (EC) No 3329/94 (OJ No L 350, 31 . 12. 1994, p. 50.)'